Case 2:19-cv-00700-JES-MRM Document 86 Filed 05/11/20 Page 1 of 15 PageID 774



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

STEVEN BRAUNSTEIN,

            Plaintiff,

v.                                   Case No:   2:19-cv-700-FtM-29MRM

MARSH   LANDING    COMMUNITY
ASSOCIATION AT ESTERO, INC.
and TOWNE PROPERTIES ASSET
MANAGEMENT COMPANY,

            Defendants.



                             OPINION AND ORDER

      This matter comes before the Court on the plaintiff’s Motion

for Partial Summary Judgment as to Liability Against Defendant

Marsh Landing Community Association at Estero, Inc. as to Count IV

Only (Doc. #71) filed on March 13, 2020.                Defendant filed a

Response in Opposition to Motion (Doc. #83) on April 14, 2020, and

with leave of court (Doc. #72), plaintiff filed a Reply (Doc. #84)

on April 21, 2020.       For the reasons set forth below, the motion is

denied.

                                       I.

      The following material undisputed facts are established by

the record:

      In   May   2006,   plaintiff    Steven    Braunstein   (plaintiff   or

Braunstein)      purchased   a   personal   residence   on   Marsh   Landing
Case 2:19-cv-00700-JES-MRM Document 86 Filed 05/11/20 Page 2 of 15 PageID 775



Boulevard in Estero, Florida which is governed by the Marsh Landing

Community Association at Estero, Inc. (Marsh Landing), a community

association that collects periodic homeowners’ association dues.

Plaintiff incurred the obligation to pay periodic dues to Marsh

Landing,    and   is   alleged   to     have    failed    to   pay    some   of    the

association dues (the Debt).          The parties agree that the Debt is

a “consumer debt” within the meaning of the relevant federal and

Florida statutes.

      Marsh Landing retained Alliance CAS to collect delinquent

accounts for the Marsh Landing Community Association.                          Marsh

Landing retained Towne Properties from 2016 through May 2019 to

provide    property    management     services       to   Marsh     Landing,   which

included collection of association dues.

      Plaintiff was sent three notices concerning his obligations

to Marsh Landing.

           •   On May 24, 2018, Alliance CAS sent a Notice of Intent

               to Record a Claim of Lien (Doc. #49-4, Exh. D) on

               behalf of Marsh Landing “to effectuate the collection

               of [his] delinquent account.”              The total outstanding

               amount was $7,678.92.           (Id.)

           •   On June 29, 2018, Towne Properties Asset Management

               Company sent a Notice of Intent to Remedy Violation

               (Doc.   #49-7,    Exh.    G)     on   behalf    of    the   Board   of

               Directors of Marsh Landing, indicating that it was the



                                         2
Case 2:19-cv-00700-JES-MRM Document 86 Filed 05/11/20 Page 3 of 15 PageID 776



               third correspondence regarding tree and stump removal,

               a fine was being assigned to plaintiff’s account, and

               further fines were possible for the torn pool cage and

               debris.

           •   On July 25, 2018, Alliance CAS sent a Delinquent

               Assessment (Doc. #49-5, Exh. E) on behalf of Marsh

               Landing to notify plaintiff that a Claim of Lien had

               been filed against the property, and that interest had

               accrued.

      By   September      28,    2018,    Alliance        CAS   retained    Florida

Community Law Group, P.L. (FCLG) as the law firm to represent Marsh

Landing in a lawsuit to collect the Debt.                 On September 28, 2018,

FCLG filed a lawsuit on behalf of Marsh Landing against Braunstein

to   collect   the   Debt.        After       receiving    service   of    process,

Braunstein retained The Dellutri Law Group, P.A. (DLG) as his

attorney. On February 28, 2019, DLG entered a Notice of Appearance

in the case on Braunstein’s behalf.               (Doc. #70-1, ¶¶ 9-11.)          The

Notice of Appearance certifies that it was served upon an attorney

at FCLG by either e-mail or U.S. mail on February 28, 2019.                   (Doc.

#49-11, Exh. K.)

      Marsh    Landing    thereafter      sent     two     letters   directly     to

Braunstein at his home address.                A letter dated July 5, 2019,

informed    plaintiff     that   his     rights    to     use   common    areas   and

facilities would be suspended pursuant to the applicable Florida



                                          3
Case 2:19-cv-00700-JES-MRM Document 86 Filed 05/11/20 Page 4 of 15 PageID 777



Statute.    The letter bears the letterhead for Marsh Landing, is

addressed to plaintiff at his residence, and states:

            I am writing on behalf of the Board of
            Directors for the Marsh Landing Community
            Association to inform you that due to the
            delinquent nature of your account with regard
            to payment of fees to the Association, the
            suspension of your rights as allowed under the
            Florida State Statutes will be voted on at the
            meeting of the Board of Directors on June 23,
            2019 at 10:00am.

            The statue is shown below. If your account is
            brought current before the date of this
            meeting the Board will remove not suspend your
            rights, so we encourage prompt attention to
            this matter, if you want to retain your rights
            provide under the Covenants of the community
            and the Florida Statute 720.

(Doc. #49-12, Exh. L.)      The letter then quotes what appears to be

a portion of Florida Statute 720.          The letter is signed by the

Property Manager “for the Board of Directors.”

      A letter dated July 24, 2019, from Marsh Landing informs

plaintiff that suspension of his rights was approved by the Board

of Directors and plaintiff’s access to amenities, cable/internet,

and scanner access to the gate will be shut off.         The letter bears

the letterhead for Marsh Landing, is addressed to plaintiff at his

residence, and states:

            I am writing on behalf of the Board of
            Directors for the Marsh Landing Community
            Association to inform you that due to the
            delinquent nature of your account with regard
            to payment of fees to the Association, the
            suspension of your rights as allowed under the




                                     4
Case 2:19-cv-00700-JES-MRM Document 86 Filed 05/11/20 Page 5 of 15 PageID 778



             Florida State Statutes was approved by the
             Board at the July 23, 2019 meeting.

             Your access to amenities, cable/internet, and
             scanner access to the gate have or will be
             shut off. You still can gain access to the
             community by use of your entry code at the
             gate call box.

             The statue is shown below. If your account is
             brought current, the Board will reinstate your
             rights, so we encourage prompt attention to
             this matter.

(Doc. #49-12, Exh. L.)         The letter quotes the same portion of the

Florida Statute as the previous letter, and is signed by the

Property Manager “for the Board of Directors.”

       Count IV of the Amended Complaint alleges a violation of the

Florida Consumer Collection Practices Act (FCCPA).              Specifically,

Count   IV   alleges    that    “Marsh    Landing   violated   Fla.   Stat.   §

559.72(18),     which     provides   that     a   debt    collector   may   not

‘[c]communicate with a debtor if the person knows that the debtor

is represented by an attorney with respect to such debt and has

knowledge of, or can readily ascertain, such attorney’s’ contact

information.”      (Doc. #49, ¶ 70.)         The statute is alleged to have

been    violated    “by    sending       correspondence    directly   to    Mr.

Braunstein in an attempt to collect the Debt, after being informed

that Mr. Braunstein had retained counsel to represent him with

regard to the Debt.”       (Doc. #49, ¶ 71.)        Exhibit K to the Amended

Complaint includes a Notice of Appearance by counsel on February




                                         5
Case 2:19-cv-00700-JES-MRM Document 86 Filed 05/11/20 Page 6 of 15 PageID 779



28, 2019, in Lee County Circuit Court.          (Doc. #49-11, Exh. K, p.

2.)

                                      II.

        Plaintiff   seeks   partial   summary    judgment     against   Marsh

Landing as to its liability for the violation alleged in Count IV.

Defendant opposes the motion.

      Summary   judgment    is   appropriate    only   when   the   Court   is

satisfied that “there is no genuine dispute as to any material

fact and that the movant is entitled to judgment as a matter of

law.”     Fed. R. Civ. P. 56(a).      “An issue of fact is ‘genuine’ if

the record taken as a whole could lead a rational trier of fact to

find for the nonmoving party.”        Baby Buddies, Inc. v. Toys “R” Us,

Inc., 611 F.3d 1308, 1314 (11th Cir. 2010).            A fact is “material”

if it may affect the outcome of the suit under governing law.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).                  “A

court must decide ‘whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so

one-sided that one party must prevail as a matter of law.’”

Hickson Corp. v. N. Crossarm Co., Inc., 357 F.3d 1256, 1260 (11th

Cir. 2004)(quoting Anderson, 477 U.S. at 251).

      In ruling on a motion for summary judgment, the Court views

all evidence and draws all reasonable inferences in favor of the

non-moving party.     Scott v. Harris, 550 U.S. 372, 380 (2007); Tana

v. Dantanna’s, 611 F.3d 767, 772 (11th Cir. 2010).             However, “if



                                       6
Case 2:19-cv-00700-JES-MRM Document 86 Filed 05/11/20 Page 7 of 15 PageID 780



reasonable minds might differ on the inferences arising from

undisputed facts, then the court should deny summary judgment.”

St. Charles Foods, Inc. v. America’s Favorite Chicken Co., 198

F.3d 815, 819 (11th Cir. 1999)(quoting Warrior Tombigbee Transp.

Co.   v.    M/V   Nan    Fung,   695     F.2d   1294,   1296-97   (11th    Cir.

1983)(finding summary judgment “may be inappropriate even where

the parties agree on the basic facts, but disagree about the

factual inferences that should be drawn from these facts”)).                “If

a reasonable fact finder evaluating the evidence could draw more

than one inference from the facts, and if that inference introduces

a genuine issue of material fact, then the court should not grant

summary judgment.”        Allen v. Bd. of Pub. Educ., 495 F.3d 1306,

1315 (11th Cir. 2007).

                                        III.

      The FCCPA provides that no person shall engage in certain

practices while attempting to collect a consumer debt.                Fla. Stat.

§ 559.72.    The FCCPA prohibits acts of “persons” and is not limited

to “debt collectors.”       Deutsche Bank Nat. Tr. Co. v. Foxx, 971 F.

Supp. 2d 1106, 1114 (M.D. Fla. 2013).           To recover under the FCCPA,

a   plaintiff     must   first   show    that   the   money   being   collected

qualifies as a “consumer debt.” Agrelo v. Affinity Mgmt. Servs.,

LLC, 841 F.3d 944, 950 (11th Cir. 2016). The FCCPA defines “debt”

or “consumer debt” as:




                                         7
Case 2:19-cv-00700-JES-MRM Document 86 Filed 05/11/20 Page 8 of 15 PageID 781



                any obligation or alleged obligation of a
                consumer to pay money arising out of a
                transaction in which the money, property,
                insurance, or services which are the subject
                of the transaction are primarily for personal,
                family, or household purposes, whether or not
                such obligation has been reduced to judgment.

Fla. Stat. § 559.55(6).            The parties agree that the Debt in this

case is a “consumer debt” within the meaning of the FCCPA.

         The    relevant    portion    of   the    FCCPA   provides     that   in   the

collection of consumer debts no person shall:

                (18) Communicate with a debtor if the person
                knows that the debtor is represented by an
                attorney with respect to such debt and has
                knowledge of, or can readily ascertain, such
                attorney's name and address, unless the
                debtor's attorney fails to respond within 30
                days to a communication from the person,
                unless the debtor's attorney consents to a
                direct communication with the debtor, or
                unless the debtor initiates the communication.

Fla. Stat. § 559.72(18).           To establish a claim under this portion

of   the       statute,    plaintiff    must      show   that   Marsh   Landing     (1)

communicated with a consumer; (2) in connection with the collection

of   a    debt;    (3)     with   actual    knowledge      that   the   consumer     is

represented by an attorney with respect to such debt; and (4) with

knowledge, or the ability to readily ascertain, the attorney's

name or address.           Castellanos v. Portfolio Recovery Assocs., LLC,

297 F. Supp. 3d 1301, 1310 (S.D. Fla. 2017).

         Marsh Landing argues that plaintiff is not entitled to summary

judgment for two reasons:              First, Marsh Landing asserts there is




                                            8
Case 2:19-cv-00700-JES-MRM Document 86 Filed 05/11/20 Page 9 of 15 PageID 782



a genuine issue of material fact as to whether the two letters

were communications which attempted to collect the Debt.             Second,

Marsh Landing asserts there is a genuine issue of material fact as

to whether it had actual knowledge at the time the letters were

sent that Braunstein was represented by an attorney with respect

to the Debt. 1

      A. Communication Relating To Debt Collection

      Marsh Landing asserts that the two July 2019 letters are not

communications within the meaning of the FCCPA because “only

communications made in an attempt to collect a debt are subject to

the FCCPA.”      (Doc. #83, p. 5.)    The letters, Marsh Landing argues,

were “merely to communicate information to the Plaintiff, as

mandated by Chapter 720 of the Florida Statutes.”             (Id. at 6.)

      “FCCPA     §   559.72(18)   prohibits   any   person,   in   collecting

consumer debts, to communicate with a debtor if that person knows

that the debtor is represented by an attorney ‘with respect to

such debt[.]’ Fla. Stat. § 559.72(18).”             Medley v. Dish Network,

LLC, 18-13841, 2020 WL 2092594, at *4 (11th Cir. May 1, 2020).

“‘Communication’ means the conveying of information regarding a

debt directly or indirectly to any person through any medium.”

Fla. Stat. § 559.55(2).            “For there to be a violation, the


      1 Since the Court concludes summary judgment is not
appropriate, the Court need not reach the third issue relating to
defendant’s asserted affirmative defenses.



                                      9
Case 2:19-cv-00700-JES-MRM Document 86 Filed 05/11/20 Page 10 of 15 PageID 783



 communication must be in relation to the collection of a debt.”

 Daley v. Bono, 420 F. Supp. 3d 1247, 1257 (M.D. Fla. 2019),

       Interpreting       identical     language        from       the   Federal       Debt

 Collection     Practices    Act     (FDCPA),      15    U.S.C.     §    1692a(2),      the

 Eleventh Circuit noted “that the definition of communication is

 very broad.”     Caceres v. McCalla Raymer, LLC, 755 F.3d 1299, 1302

 (11th Cir. 2014).       In Reese v. Ellis, Painter, Ratterree & Adams,

 LLP, 678 F.3d 1211, 1218 (11th Cir. 2012), the Eleventh Circuit

 adopted the Second Circuit’s reasoning “that if a communication

 conveys information about a debt and its aim is at least in part

 to induce the debtor to pay, it falls within the scope of the Act.”

 Caceres, LLC, 755 F.3d at 1302. Thus, a dual purpose communication

 providing both notice and seeking to induce payment of a debt can

 be a “communication” within the meaning of both the FCCPA and the

 FDCPA.      Reese, 678 F.3d at 1211 (“The fact that the letter and

 documents relate to the enforcement of a security interest does

 not prevent them from also relating to the collection of a debt

 within the meaning of § 1692e.”)

       The    Eleventh      Circuit     employs         the    “least-sophisticated

 consumer”     standard     to   evaluate       whether        a    debt     collector's

 communication     violates      §    1692e   of    the       FDCPA,       and   not   the

 “reasonable consumer” standard.          LeBlanc v. Unifund CCR Partners,

 601 F.3d 1185, 1193–94 (11th Cir. 2010); Jeter v. Credit Bureau,

 Inc., 760 F.2d 1168, 1179 (11th Cir. 1985).                         “In the summary



                                         10
Case 2:19-cv-00700-JES-MRM Document 86 Filed 05/11/20 Page 11 of 15 PageID 784



 judgment context, the burden of persuasion is on [plaintiff] to

 prove that no reasonable jury, viewing the letter through the eyes

 of a “least-sophisticated consumer,” and making all reasonable

 inferences in defendant’s favor, could find that the letter was

 merely informative as opposed to” an attempt to collect a debt.

 LeBlanc, 601 F.3d at 1195.

       When determining whether a communication is in connection

 with the collection of any debt, the Court “looks at the language

 of the communication in question, specifically to statements that

 demand payment or note that additional fees will be assessed if

 payment is not received.”       Owens-Benniefield v. BSI Fin. Servs.,

 19-13962, 2020 WL 1527721, at *2 (11th Cir. Mar. 31, 2020) (citing

 Caceres v. McCalla Raymer, LLC, 755 F.3d 1299, 1302–03 (11th Cir.

 2014)).

       Both letters provide information, but also could be construed

 as an effort to collect a debt.       The July 5, 2019 letter notifies

 plaintiff that “due to the delinquent nature of your account with

 regard to payment of fees to the Association,” the suspension of

 his rights is being scheduled for a vote by the Board of Directors.

 (Doc. #49-12, Exh. L.)         The letter continues that “[i]f your

 account is brought current before the date” of the Board meeting,

 the Board would not suspend his rights.         The letter concludes by

 “encourage[ing] prompt attention to this matter.”          Id.




                                     11
Case 2:19-cv-00700-JES-MRM Document 86 Filed 05/11/20 Page 12 of 15 PageID 785



       The July 25, 2019 letter notifies plaintiff that “due to the

 delinquent nature of your account with regard to payment of fees

 to the Association,” the suspension of his rights was approved at

 the Board meeting.     The letter concludes that “[i]f your account

 is brought current, the Board will reinstate your rights, so we

 encourage prompt attention to this matter.”           (Doc. #49-12, Exh.

 L.)   The letter also attaches of the outstanding amounts owed.

       A   reasonable   trier    of   fact   could   find   that      a       least

 sophisticated    consumer    would   find   the   letter   to   be       a    debt

 collection communication.       On the other hand, given the language

 of the letters, the same reasonable trier of fact could find that

 a least sophisticated consumer would not find the letter to be a

 debt collection communication, but simply a statutory notice.

 Therefore, summary judgment is not appropriate on this issue.

            B. Knowledge of Representation by Counsel

       “The FCCPA's use of the word “knows” mandates proof of actual

 knowledge of the impropriety.”       Bacelli v. MFP, Inc., 729 F. Supp.

 2d 1328, 1343 (M.D. Fla. 2010) (citing In re Lamb, 409 B.R. 534,

 541 (Bankr. N.D. Fla. 2009)).        “Courts construing this language

 have held that the knowledge addressed by the statutes is ‘actual’

 knowledge, not constructive knowledge of the lawyer's presence.”

 Anderson v. St. Joseph's Hosp., Inc., No. 8:12-CV-1843-T-35TGW,

 2014 WL 12586055, at *4 (M.D. Fla. May 12, 2014) (citing Schmitt

 v. FMA Alliance, 398 F.3d 995, 997 (8th Cir. 2005) (“[A] plaintiff



                                      12
Case 2:19-cv-00700-JES-MRM Document 86 Filed 05/11/20 Page 13 of 15 PageID 786



 must plead actual knowledge under the FDCPA in order to state a

 claim upon which relief may be granted.”); Bacelli v. MFP, Inc.,

 729 F. Supp. 2d 1328 (M.D. Fla. 2011).

       Plaintiff hired The Dellutri Law Group, P.A. as his attorney

 in defense of the lawsuit which was attempting to collect the Debt.

 Plaintiff’s law firm filed a Notice of Appearance in the state

 case, and forwarded a copy to the law firm representing Marsh

 Landing   in   the   lawsuit.     There   is   no   contention   that   Marsh

 Landing’s attorney did not know Braunstein was represented by an

 attorney as of February 28, 2019.         Marsh Landing asserts, however,

 that it did not know of the representation by counsel until it was

 served with this action on October 2, 2019.           (Doc. #83-3, ¶ 29.)

       The question of whether Marsh Landing can be vicariously

 liable for FCCPA violations of its agents is one of Florida law.

 Agrelo, 841 F.3d at 953.        Under Florida law, the knowledge of the

 agent is imputable to the principal whether disclosed or not, and

 the principal will be bound by such knowledge.             Johnson v. Life

 Ins. Co. of Ga., 52 So. 2d 813, 815 (Fla. 1951).          “It is axiomatic

 that knowledge of the agent constitutes knowledge of the principal

 as long as the agent received such knowledge while acting within

 the scope of his authority.”       Ruotal Corp., N.W., Inc. v. Ottati,

 391 So.2d 308, 309 (Fla. 4th DCA 1980).

       Under Florida law, the knowledge of the law firm representing

 Marsh Landing in the lawsuit to collect the Debt is imputed to



                                      13
Case 2:19-cv-00700-JES-MRM Document 86 Filed 05/11/20 Page 14 of 15 PageID 787



 Marsh Landing.      As stated in Lipsig v. Ramlawi, 760 So.2d 170, 186

 (Fla.    3d   DCA   2000),   “[p]rofessionals,        such   as   lawyers     and

 accountants are always agents of their clients.” See also Fla. R.

 Admin. P. 2.505(h) (providing “Attorney as Agent of Client. In all

 matters concerning the prosecution or defense of any proceeding in

 the court, the attorney of record shall be the agent of the client,

 and any notice by or to the attorney or act by the attorney in the

 proceeding shall be accepted as the act of or notice to the

 client”).     This is so even if the attorney fails to inform the

 client of the facts.     Brooks Tropicals, Inc. v. Acosta, 959 So. 2d

 288, 295 (Fla. 3d DCA 2007).        “It is a well-settled principle of

 law that an attorney acting within the scope of his authority

 represents    his   client   and   his    acts   of   omission    as   well    as

 commission are to be regarded as the acts of the person he

 represents, and therefore his neglect is equivalent to the neglect

 of the client himself.”       Griffith v. Inv. Co., 92 Fla. 781, 783,

 110 So. 271, 271 (Fla. 1926).

        Here, it is not disputed that the law firm representing Marsh

 Landing received notice that plaintiff was represented by counsel

 in connection with efforts to collect the Debt as of February 28,

 2019.    This information is imputed to Marsh Landing under Florida

 law.    Accordingly, while summary judgment on the knowledge issue

 would be appropriate, that in itself would not result in summary

 judgment as to liability for Count IV.



                                      14
Case 2:19-cv-00700-JES-MRM Document 86 Filed 05/11/20 Page 15 of 15 PageID 788



       Accordingly, it is now

       ORDERED:

       Defendant’s Motion for Partial Summary Judgment (Doc. #71) is

 DENIED as to liability in Count IV.

       DONE AND ORDERED at Fort Myers, Florida, this         11th    day of

 May, 2020.




 Copies:
 Counsel of record




                                     15
